Title: General Orders, 27 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decr 27th 1775
Parole Annapolis.Countersign Chace.


The Regimental Quarter Masters are forthwith to settle with and give receipts to the Commissary General, or his deputies, the day they next draw, they are to take the whole of the Provision & weekly allowance, then due.
The Colonels, who have purchased Cloathing at the Qr Mr General’s Store, for the Use of their Men, are directed to discharge their respective Debts, out of the Monies they are about to receive, in behalf of their respective Corps.
The Colonels of the New established Regiments, to order their recruiting Officers to send all the Recruits, they have raised, to their respective Regiments at Roxbury, and Cambridge, by the first day of January next.
